Case 1:16-cv-11666-LTS Document 145-2 Filed 09/13/19 Page 1 of 7
     Case 1:16-cv-11666-LTS Document 145-2 Filed 09/13/19 Page 2 of 7


                                               Page 2                                                Page 4
 1   APPEARANCES:                                        1         PROCEEDINGS
 2                                                       2
 3   Robinson+Cole LLP                                   3             MICHAEL J. DEVINE, a witness
 4    Andrew Monthey, Esq.                               4   having been duly sworn, on oath deposes and
 5    One Boston Place, 26th Floor                       5   says as follows:
 6    Boston, Massachusetts 02108                        6
 7    800.762.2678 I F: 617.557.5999                     7               EXAMINATION
 8    amonthey@rc.com                                    8   BY MR. MONTHEY:
 9    Counsel for plaintiff                              9       Q Good morning, Mr. Devine.
10                                                      10       A Good morning.
11   Massachusetts Department of Corrections            11       Q Thanks for coming in this morning.
12   Legal Division                                     12   It's an especially cold day.
13    Daryl F. Glazer, Esq.                             13       A It is.
14    70 Franklin Street, Suite 600                     14       Q I appreciate it.
15    Boston, Massachusetts 02110                       15              First of all, could you just
16    617.727.3300                                      16   state your full name for record.
17    daryl.glazer@massmail.state.ma.us                 17       A Michael Joseph Devine.
18    Counsel for defendant                             18              MR. MONTHEY: And also, before
19                                                      19   we proceed, I just mention real quick, the
20   Also present: Samuel Miller                        20   same waivers as before?
21                                                      21              MS. GLAZER: Yes.
22                                                      22              MR. MONTHEY: Except for form
23                                                      23   objections? Okay, perfect.
24                                                      24   BY MR. MONTHEY:
                                               Page 3                                                Page 5
 1             INDEX                            1               Q And, Mr. Devine, you're not
 2                                              2            currently employed with the Department of
 3   WITNESS:                                   3            Corrections?
 4                                              4               A No, no.
 5   MICHAEL J. DEVINE                          5               Q Okay.
 6     Examination by Mr. Monthey      4        6                       When did you leave employment
 7                                              7            with the DOC?
 8            EXHIBITS                          8               A It was effective May 1st of this
 9                                              9            year, retirement.
10   Exhibit 1 Incident report         10      10               Q And could you just state every
11   Exhibit 2 RTU Triage Minutes, 9/25/15 12 11             position you held with the Department of
12   Exhibit 3 RTU Triage Minutes, 10/21/15 16 12            Corrections for the five years preceding
13   Exhibit 4 Incident report        19       13            May 1, 2018?
14                                             14               A Five years. 2013, at that point, I
15                                             15            was the deputy superintendent at Old Colony
16                                             16            Correctional Center.
17                                             17               Q Okay.
18                                             18               A And then about 2016, I then went to
19                                             19            the Boston Prerelease Center as the
20                                             20            superintendent, and then out from there.
21                                             21               Q Okay.
22                                             22                      And can you please just state
23                                             23            your responsibilities and duties as the
24                                             24            deputy superintendent?
                                                                                            2 (Pages 2 - 5)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                   516-608-2400
     Case 1:16-cv-11666-LTS Document 145-2 Filed 09/13/19 Page 3 of 7


                                               Page 6                                                 Page 8
 1      A I was the deputy superintendent of             1   Mr. Jones?
 2   programs, treatment and reentry, so I oversaw       2       A Rarely. There was no need for me
 3   things related to treatment, whether it be          3   to meet with him. We had this time -- a few
 4   substance abuse or religious programs or, you       4   times that we called "access hour" that
 5   know, the whole reentry process, preparing          5   inmates could come and speak to managers or
 6   guys for, you know, eventual discharge,             6   department heads, and occasionally he would
 7   education and things like that.                     7   come and speak to me.
 8       Q Okay.                                         8       Q Okay.
 9             And did you oversee                       9             Did Mr. Jones ever come to
10   allegations of sexual abuse and sexual             10   speak to you about threats of sexual violence
11   misconduct?                                        11   or sexual harassment from a          Inmate A
12       A Yes. The deputy of programs and              12       A I don't know if it was violence or
13   treatment was also the -- considered the PREA      13   threats. I remember him coming to me, saying
14   manager at every institution.                      14   that Robert -- what was the first name again,
15       Q So you were the PREA manager?                15     Inmate A
16       A Yes.                                         16       Q Inmate A
17       Q And specifically, as the PREA                17       A Inmate Ayes, you know, was saying
18   manager, was it your responsibility to             18   things that were out of school just as he was
19   authorize investigations of sexual abuse?          19   walking around the block, and that was
20       A No. My understanding of the policy           20   annoying a lot of the people in the block.
21   was, the superintendent and the head of the        21             And we became concerned that
22   IPS department, the investigative office,          22   Inmate A, you know, mental illness, because
23   they kind of authorized it. And as the PREA        23   of his lack of a filter, was going to get
24   manager, I was -- I would then track it from       24   Inmate Ain trouble.

                                               Page 7                                                 Page 9
 1   that point, you know.                               1      Q    Okay.
 2       Q What do you mean by "track" it?               2             Now, in your experience
 3       A Well, there was a database, and you           3   working with -- in prisons and with inmates,
 4   download whatever incident reports were             4   did you ever have a situation where an inmate
 5   involved and making sure that, you know, all        5   faced sexual harassment and suffered mental
 6   the time frames and whatever requirements of        6   illness as a result?
 7   the policy were in the policy were met.             7       A No.
 8       Q Mr. Devine, do you personally know            8       Q Okay.
 9   a Vanessa Martino-Fleming?                          9             And at these triage meetings
10       A Yes.                                         10   that you attended, how often did you attend
11       Q And you regularly attended triage            11   those meetings?
12   meetings with Vanessa Martino-Fleming,             12       A They were held Monday, Wednesday,
13   correct?                                           13   Friday at around midday, and I would at least
14       A Yes, she was -- I don't know at the          14   get to a couple of them a week.
15   time if she was the director, but she worked       15       Q Did you have the authority as PREA
16   in the residential treatment unit, and we          16   manager to stop a pre-investigation?
17   would have triage meetings Monday, Wednesday,      17       A No, no.
18   Friday, I believe.                                 18       Q Okay.
19       Q Okay.                                        19              But you said you didn't have
20             And do you know Mr. Edward               20   authority to begin one either, correct?
21    Jones?                                            21       A Right. Exactly.
22       A Yes.                                         22       Q All right.
23       Q Okay.                                        23              MR. MONTHEY: So I'll
24             How often did you meet with              24   introduce this exhibit. This is just an
                                                                                             3 (Pages 6 - 9)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                   516-608-2400
     Case 1:16-cv-11666-LTS Document 145-2 Filed 09/13/19 Page 4 of 7


                                              Page 10                                               Page 12
 I   incident report prepared by                         1    Inmate A pose a physical danger to other
 2   Ms. Martino-Fleming on August 6, 2015.              2   inmates at Old Colony?
 3              (Exhibit 1 marked for                    3       A No, no.
 4   identification.)                                    4       Q Was he a climate issue?
 5   BY MR. MONTHEY:                                     5       A He was at some point, because he --
 6       Q Mr. Devine, you can take a minute             6   because of his mental illness. He would tend
 7   if you'd like to review this incident report.       7   to say inappropriate things.
 8              (Deponent read the document.)            8       Q Okay.
 9       A Mm-hmm                                        9             So now if it's okay, I think
10       Q Do you remember the facts contained          10   we can just talk through a bunch of triage
11   in this incident report?                           11   minutes meetings that we have here. These
12       A Yes, in general, yes.                        12   were produced in document requests. They've
13       Q Okay.                                        13   been substantially redacted. But I think
14             Now, when you advised                    14   what's clear is the content that we're going
15   Ms. Martino-Fleming per the description in         15   to be discussing anyway.
16   this report to prepare this report, what           16             MR. MONTHEY: So if we could
17   would be the purpose for her to prepare this       17   just mark that, please.
18   report?                                            18             (Exhibit 2 marked for
19       A Just to make notification of why             19   identification.)
20   Edward Jones was under stress, so it would --      20   BY MR. MONTHEY:
21   the IPS team could monitor it to make sure         21       Q You can take a minute to read it as
22   there were no issues or problems.                  22   well.
23       Q Did you -- well, let me rephrase.            23             (Deponent read the document.)
24              Was a pre-investigation ever            24      A Okay.
                                              Page 11                                               Page 13
 1   initiated against Mr.      Inmate A       in        1      Q Okay.
 2   response to these allegations?                      2             And do you remember this
 3       A I'm not sure, to be honest with               3   particular meeting, by chance?
 4   you.                                                4      A Not specifically. I remember that
 5       Q Okay.                                         5   being discussed at a triage meeting.
 6             And, to your knowledge, were              6      Q Okay.
 7   pre-investigations initiated in response to         7             So what was the purpose of
 8   sexual harassment allegations as opposed to         8   these triage meetings?
 9   sexual assault?                                     9      A It was to kind of talk about the
10       A It could be.                                 10   high-profile inmates and what kind of issues
11       Q Okay.                                        11   were going on and general questions, if they
12             Mr. Devine, how long have you            12   needed materials, problems, program space.
13   known or -- let me rephrase.                       13             It could be anything.
14             Do you know inmate Inmate A              14   Anything to make the RTU run more smoothly.
15    Inmate A                                          15      Q Okay.
16       A Yes.                                         16             And, Mr. Devine, were you
17       Q Okay.                                        17   aware that Mr. Jones was seriously concerned
18             And how long have you known              18   about returning Inmate Ato the general
19         Inmate A                                     19   population around that date, September 25th?
20      A While I was at Old Colony, I knew             20      A Yes, I think there were several
21   him for a few years while he was there. Then       21   inmates that were concerned.
22   he left and came back, and I knew him that         22      Q Okay.
23   way.                                               23             And why were those other
24      Q In your opinion, did Inmate A                 24   several inmates concerned?
                                                                                         4 (Pages 10 - 13)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                   516-608-2400
     Case 1:16-cv-11666-LTS Document 145-2 Filed 09/13/19 Page 5 of 7


                                             Page 14                                                 Page 16
 1      A Well, Inmate Awasn't well liked, I            1      A I'm not sure, to be honest with
 2   don't think, in the RTU, because he was --         2   you.
 3   didn't have that filter and would always be        3       Q Okay.
 4   saying inappropriate things.                       4              MR. MONTHEY: Let's -- I'd
 5      Q So were they concerned because they           5   like to introduce this next triage minutes
 6   were worried about their own safety and the        6   from Wednesday, October 21, 2015.
 7   harassment he would make toward them or --         7              (Exhibit 3 marked for
 8       A No, I don't think they felt their            8   identification.)
 9   safety -- he annoyed people. And some -- you       9              (Deponent read the document.)
10   know, I was getting some people coming to me      10   BY MR. MONTHEY:
11   saying they were worried about Inmate Athat       11       Q You can take a minute if you'd like
12   he would say something inappropriate and          12   to review this.
13   would end up maybe getting hurt or something.     13       A Okay.
14       Q Okay.                                       14       Q Okay.
15             So there was a general concern          15              Mr. Devine, do you know what
16   that Inmate Aanyone, could get hurt with the      16   is meant by Mr. Jones "decompensating"?
17   situation at hand?                                17       A It's a mental health term, meaning
18       A That anyone could get hurt?                 18   their mental health is -- you know, they're
19       Q Let me rephrase.                            19   starting to be very anxious and maybe their
20              There was a concern by other           20   mental health -- their symptoms are being
21   inmates that someone could get hurt if Inmate A   21   exacerbated.
22   was returned to the general population?           22       Q Okay.
23       A I don't know. Well, I think they            23              So at these triage meetings,
24   were more concerned about Inmate Athan anyone     24   was it -- it was expressed, then, that
                                             Page 15                                                 Page 17
 1 else, because Inmate Acould be a problem --          1   Mr. Jones was decompensating as a result of
 2   you know, a threat to anybody physically.          2   this alleged PREA incident?
 3      Q Okay.                                         3       A Yes.
 4              Mr. Devine, are you at all in           4       Q Okay.
 5   charge of -- let me rephrase.                      5              Now, if you could just
 6              Mr. Devine, were you at all             6   clarify, if possible, when it says "alleged"
 7   involved with the placement of inmates in          7   PREA incident, is that referring to the
 8   general population?                                8   investigation of Mr. Jones?
 9      A Indirectly. There was the                     9              MS. GLAZER: Objection. You
10   assignment officer that was. For RTU              10   can answer if you know.
11   inmates, they had to be placed in there and       11       A I don't know, actually. My --
12   approved by a doctor, and a psychiatrist          12   well, I think this was written by someone
13   signed off to go in there.                        13   from the RTU, so --
14              So if they were technically an         14       Q Okay.
15   RTU inmate, then they would go into the RTU.      15       A -- they may have put it as a PREA
16   And really, I had no discretion at that           16   incident, but there was never anything formal
17   point.                                            17   going on.
18      Q Okay.                                        18       Q And then at the last line, you'll
19              And during your time as deputy         19   notice it says, "Deputy Devine to follow up
20   superintendent, did you ever initiate any         20   with Mr. Jones about the alleged PREA
21   pre-investigation against Mr. Inmate A            21    incident," correct?
22              Well, let me rephrase. To              22       A Mm-hmm.
23   your knowledge, was a pre-investigation ever      23       Q I assume -- well, excuse me.
24   initiate the against      Inmate A                24    Strike that.
                                                                                          5 (Pages 14 - 17)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                    516-608-2400
     Case 1:16-cv-11666-LTS Document 145-2 Filed 09/13/19 Page 6 of 7


                                                Page 18                                                  Page 20
 1             Did you follow up with                      1   that Captain Carmelo was probably in the room
 2   Mr. Jones about the alleged PREA incident?            2   during a triage meeting where it was
 3       A I don't know in this instance. I                3   discussed.
 4   don't remember ever being directed or                 4       Q Okay.
 5   suggested to follow up with Mr. Jones about           5              And, Mr. Devine, what steps
 6   any PREA incident.                                    6   would be taken if an investigation were done
 7       Q Okay.                                           7   of       Inmate A       and found that he had
 8             And you've spoken -- you spoke              8   sexually harassed Mr. Jones?
 9   to Mr. Jones about       Inmate A       at least      9      A It would be referred to the IPS
10   once, correct?                                       10   office and perimeter security, and they would
11       A Yes.                                           11   interview all the parties involved to make an
12       Q Okay.                                          12   assessment whether or not there was a valid
13             And did he ever express to you             13   issues.
14   that he was suffering certain mental -- or           14      Q Okay.
15   that he was decompensating as a result?              15              Mr. Devine, do you remember if
16       A No. There was no talk about him                16        Inmate A       was placed in protective
17   decompensating at all.                               17   custody in 2015?
18       Q Okay.                                          18      A I do remember he was in the
19             Did he ever say he was                     19   protective custody unit for a while, but I
20   suffering from PTSD or any other mental              20   don't know the year or time.
21   illnesses as a result?                               21      Q Is there a reason why -- sorry. Go
22       A No, I don't recall that.                       22   ahead.
23       Q All right.                                     23      A No, I don't remember the exact time
24             MR. MONTHEY: Jump ahead. I'd               24   or year.
                                                Page 19                                                 Page 21
 1   like to introduce another exhibit.                    1      Q What is the purpose of placing an
 2              (Exhibit 4 marked for                      2   inmate in protective custody?
 3   identification.)                                      3      A Because there may be other inmates
 4              (Deponent read the document.)              4   that could, you know, want to get at him for
 5   BY MR. MONTHEY:                                       5   whatever reason.
 6      Q Mr. Devine, do you remember the                  6      Q So the purpose of placing an inmate
 7   facts of this particular description?                 7   in protective custody is not to stop that
 8      A I don't specifically, no.                        8   inmate from harming others? It's to protect
 9      Q Okay.                                            9   the inmate being put in protective custody?
10              Do you know if there was ever             10      A Yes.
11   a second PREA investigation initiated against        11      Q Okay.
12   Mr. Jones?                                           12             Now, were you aware that there
13      A No.                                             13   was a fight between Mr. Jones and
14      Q You mean you do not know if one was             14   Mr. Inmate A on October 24th?
15   done or there was not one that was done?             15      A Yes.
16      A Oh, I don't know if one was done,               16      Q Okay.
17   actually.                                            17             And following that fight, did
18      Q Okay.                                           18   you ever have a discussion with Mr. Jones
19             Mr. Devine, did you -- as                  19   about the fight?
20   deputy superintendent, did you ever discuss          20      A I don't remember specifically
21   with Captain John Carmelo sexual abuse or            21   having a discussion about that.
22   harassment allegations made by Mr. Jones             22      Q And did you ever have a discussion
23   against Mr. Inmate A                                 23   with       Inmate A      about the fight?
24      A I don't remember directly. I think              24      A I don't remember specifically, no.
                                                                                            6 (Pages 18 - 21)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                     516-608-2400
Case 1:16-cv-11666-LTS Document 145-2 Filed 09/13/19 Page 7 of 7




                                                          Page 26                                                            Page 28
     I WITNESS: MICHAEL J, TWINS                                     1 I have read the transcript of my deposition taken
     2                                                                 on November 15, 2018, Except for any
     3    SIGNATURE PAGWERRATASHEBT
     4                                                               2 corrections or changes noted above, I hereby
     5 PAGE LINK CHANGE Olt COARTICERDTAND REASON                      subscribe's to the transcript as an accurate record
     6
                                                                     3 of the statements ' ade by .,i ,
     7                                                               4 Signed undo/ i -.0 ins 0- • -              ieriyip Jo
                                                                       Deponent;                                     ''''j'1/2018
     s
                                                                     5        MICHAEL T. DEVINE
     s                                                                 On this      day of '               , 201 before me,
 lo                                                                  6 the undersigned notary public, personally appeared
                                                                       MICHAEL I. DEVINE, who presented satisfactory
 II                                                                  7 evidence of identification, to wit,
 la                                                                                             , and signed this document in my
                                                                     8 presence,
 13                                                                  9
 14                                                   .                Notary Public in and for
                                                                    10 My commission expires
 15                                                                 II
 16                                                                 12
                                                                    13
 17                                                                 14
 is                                                                 15
                                                                    16
 19                                                                 17
 20                                                                 18
                                                                    19
 21                                                                 20
 22                                                                 21
                                                                    22
 23
                                                                    23
 24 ----" '-----                                                    24
                                                      Page 27
 i
 2
 3i —
 4
 5  —
 6
 7
 8
 9
10
II
12
13
14
15
16
17
18
19
20
21
22 —
23
24
                                                                                                            8 (Pages 26 - 28)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext,com                                              516-608-2400
